Allowability Notice
The communications received 04/27/2021 have been filed and considered by the Examiner. Claims 1, 3, 6, 8-9, 19-21, and 23-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 6, 8-9, 19-21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance.
The Examiner finds that the key limitations to the allowance of claim 1 are “evaluating a first cross-section of a three-dimensional model of the object to determine whether or not a first layer of the object to be formed based on the first cross-section will be visible as a surface layer (emphasis Examiner’s) upon fabrication;” and “evaluating a second cross-section of a three-dimensional model of the object to determine whether or not a second layer of the object to be formed based on the second cross-section will be visible as a surface layer (emphasis Examiner’s) upon fabrication;”
The prior art when dealing with elements that are visible typically deal with outer boundaries vs inner boundaries (such as El-Siblani, see pg. 6 of the Non-Final Rejection filed 10/01/2019) or solely concern themselves with visible surface layers for purposes of layer be considered when determining the appropriate activation and deactivation sequence of the radiation source. The prior art does not disclose and is unable to render obvious this requirement that the determination be based on the visibility of an entire surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                                                
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712